Morton, J.
The only question in this case is whether at
the time the .action was brought the defendant was “ of sufficient ability ” within the meaning of those words as used in the statute. R. L. c. 87", § 78. He or rather his guardian had $890 on deposit in the savings bank. The claim of the Commonwealth amounted to $876, and there were some other claims. We are of opinion that upon the agreed facts the defendant was “of sufficient ability” within the meaning of the statute, and that there should be judgment for the plaintiff. Any other conclusion would, we think, be inconsistent with the purpose of the statute and would tend to preserve the estate for the benefit of the next of kin, rather than to require the guardian to expend it, as he is bound to do, for the benefit of his ward. See Chapin v. McCurdy, ante, 63.

Judgment for the plaintiff.